United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3481
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                             Christopher Sean Daniels

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                            Submitted: October 9, 2014
                            Filed: December 30, 2014
                                 ____________

Before COLLOTON, BRIGHT, and SHEPHERD, Circuit Judges.
                          ____________

BRIGHT, Circuit Judge.

      Christopher Daniels was convicted by jury of one count of being a felon in
possession of a firearm in violation of 18 U.S.C. §§ 922(g) and 924(e). At
sentencing, the district court1 determined that Daniels had committed the necessary


      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.
predicate offenses under the Armed Career Criminal Act, 18 U.S.C. § 924(e)
(“ACCA”), which subjected him to a fifteen-year mandatory minimum sentence. The
district court calculated a Guidelines advisory range of 262 to 327 months and
imposed a sentence of 204 months (17 years) in prison. On appeal, Daniels argues
that the district court erred by (1) failing to suppress statements he gave to law
enforcement; (2) failing to reopen the suppression hearing in light of new evidence;
(3) applying the ACCA in violation of his Sixth Amendment rights; and (4) imposing
a substantively unreasonable sentence. Having jurisdiction under 28 U.S.C. § 1291
and 18 U.S.C. § 3742(a), we affirm.

I.    Background

      On October 1, 2012, Daniels was indicted on one count of being a felon in
possession of a firearm in violation of 18 U.S.C. §§ 922(g) and 924(e).

       At trial, the testimony of A.C. illuminated the facts surrounding the underlying
offense. A.C. testified that on the evening of September 3, 2012, she observed a
group of individuals gathered on the stoop of her apartment building, including
Daniels and his girlfriend, Jamillia Hudson. A.C. left for the convenience store and
when she returned, she learned that there had been an altercation between certain
members of the group. As a neighbor was explaining to A.C. what had happened,
Daniels and Hudson pulled up to the apartment building in a grey Grand Prix and
approached A.C. in a heated manner demanding to know the whereabouts of certain
individuals. Despite A.C’s attempts to explain that she had been gone during the
prior altercation, Daniels brandished a handgun, put it to A.C.’s face, and told her that
he’d “blow [her] motherfucking face off.” A.C’s brother overheard the commotion
and approached. Daniels turned and fired a shot in his direction before returning to
the Grand Prix with Hudson and fleeing the scene.




                                           -2-
       After responding to the incident and interviewing A.C., Officer Thor Johnson
of the St. Paul Police Department drove to Hudson’s house and observed the grey
Grand Prix parked outside. Law enforcement detained Daniels and Hudson when
they exited the house. In executing a search warrant of the residence, law
enforcement recovered a 9mm handgun. Ballistics testing revealed that the handgun
fired the shell casing that Officer Johnson found outside of A.C’s apartment building.
Law enforcement also recovered a round of ammunition with the same stamping as
the casing found at the scene of the shooting. And while 92% of the general
population could be excluded as a contributor to the DNA mixture found on the 9mm
handgun, Daniels could not be excluded.

      On the morning following his arrest, Daniels admitted to law enforcement that
he shot a handgun into the air the prior evening. Daniels subsequently moved to
suppress his statement on various grounds. The district court held a suppression
hearing at which Sergeant Sheila Lambie testified that she interviewed Daniels with
another officer at approximately 9:00 a.m. on September 4, 2012. Prior to
questioning, Lambie informed Daniels of his Miranda rights, and Daniels initialed
the Miranda advisories indicating he understood his rights and signed the Miranda
waiver form. Lambie testified that Daniels then voluntarily agreed to speak to them
and appeared alert and responsive to questioning. The Government submitted as
evidence an audio recording of the interview and the Miranda waiver form signed
and initialed by Daniels.

      A magistrate judge recommended that Daniels’ motion to suppress be denied,
concluding that the totality of the circumstances showed that Daniels waived his
Miranda rights and made his statements in a voluntary manner. The district court
adopted the magistrate judge’s findings and denied Daniels’ motion to suppress.

      Four days before trial, the Government learned for the first time from law
enforcement that a video recording existed of Daniels and Hudson in the squad car

                                         -3-
after their arrest. The Government obtained the video the following day and provided
a copy to defense counsel. The video was recorded approximately eight hours prior
to Daniels’ interview with Sergeant Lambie.

       In response, Daniels filed a second motion to suppress and, alternatively, a
motion to reopen the suppression hearing, alleging that the newly-received video
evidence showed him intoxicated in the squad car and therefore supported his
position that his Miranda waiver and subsequent statements to police were
involuntary. After reviewing the video and hearing arguments, the district court
denied Daniels’ motions. Trial commenced and the jury convicted Daniels of one
count of felon in possession of a firearm.

       At sentencing, the district court determined that Daniels was subject to a
fifteen-year mandatory minimum sentence as an armed career criminal under 18
U.S.C. § 924(e). The district court sentenced Daniels to 204 months (17 years) in
prison—58 months below the bottom of the Guidelines range of 262 to 327 months.
Daniels filed a timely notice of appeal.

II.   Discussion

      A.     Motion to Suppress

       Daniels first argues that his waiver of Miranda rights and subsequent
statements to law enforcement were not given voluntarily due to the combination of
his intoxicated and fatigued state as well as the interviewing officers’ coercive tactics.

       “We consider the totality of the circumstances, including the conduct of the
officers and the characteristics of the accused, in determining whether a suspect’s
waiver or statements were the product of an overborne will.” United States v. Havlik,
710 F.3d 818, 822 (8th Cir. 2013). “We consider, among other things, the degree of

                                           -4-
police coercion, the length of the interrogation, its location, its continuity, and the
defendant’s maturity, education, physical condition, and mental condition.” Sheets
v. Butera, 389 F.3d 772, 779 (8th Cir. 2004). We review the district court’s factual
findings for clear error and the ultimate determination that the accused knowingly and
voluntarily waived his rights and made his admissions de novo. United States v.
Makes Room, 49 F.3d 410, 414 (8th Cir. 1995).

       The district court adopted the magistrate judge’s findings that Daniels was
coherent, responsive, and alert during the interview and expressed no outward
manifestations that would suggest his Miranda waiver or subsequent admissions were
involuntary. These findings are not clearly erroneous. During the relatively brief
interview, Daniels answered the officers’ questions coherently and intelligibly. He
never told officers that he was confused, tired, or intoxicated, nor did his actions or
words suggest that he felt compelled to speak to the officers against his will. There
was also no indication of coercion, threats, or promises by officers that would
overbear Daniels’ will during any portion of the interview. Accordingly, the record
discloses no error in allowing the statements. We affirm the district court’s judgment
denying the motion to suppress.

      B.     Motion to Reopen Suppression Hearing

      Next, Daniels argues that the district court erred by denying his motion to
reopen the suppression hearing after law enforcement disclosed the squad car video.
“We review the district court’s denial of [a] motion to reopen [a] suppression issue
for abuse of discretion.” United States v. Chavez Loya, 528 F.3d 546, 555 (8th Cir.
2008).

      The district court concluded that the squad car video did not change its ultimate
conclusion that Daniels’ Miranda waiver and subsequent admissions were voluntary.
The district court found that although Daniels could have been under the influence

                                          -5-
of “something” while in the squad car, he did not slur his speech when speaking to
the officers; he “was oriented to time, place, and remembered specific details” as he
conversed with the officers; and “whenever there [were] any exchanges, he knew
where he was” and “knew what had happened.” These findings are supported by the
record. Moreover, to the extent that the squad car video suggests indicia of
intoxication at the time of Daniels’ arrest, that fact bears little weight on Daniels’
state of mind during the actual interview, which occurred approximately eight hours
after the squad car video was recorded. The district court did not abuse its discretion
in denying Daniels’ motion to reopen the suppression hearing.

      C.     Sentencing

       Next, Daniels argues that the district court’s determination that he qualified as
an armed career criminal under 18 U.S.C. § 924(e) violated his Sixth Amendment
rights in two ways. Daniels argues that the jury as opposed to the court was required
to determine (1) whether his criminal history included the necessary predicate
offenses to trigger application of the ACCA and (2) whether his prior convictions for
second-degree assault could be counted as separate offenses under the ACCA.

      Daniels concedes that his arguments are foreclosed by our precedent. First, we
have held that “district courts may continue to impose career offender enhancements
without having a jury determine the fact of prior convictions” because the Supreme
Court’s decision in Almendarez-Torres v. United States, 523 U.S. 224 (1998),
remains controlling precedent in this circuit. United States v. Hunter, 770 F.3d 740,
745 (8th Cir. 2014). Second, we have held that the question of whether prior felonies
were committed on separate occasions may be resolved by a judge without violating
a defendant’s rights under the Sixth Amendment. See United States v. Wilson, 406
F.3d 1074, 1075 (8th Cir. 2005), abrogated on other grounds by United States v.
Miller, 305 F. App’x 302, 303 (8th Cir. 2008) (per curiam) (unpublished).
Accordingly, we conclude that Daniels’ Sixth Amendment claims are without merit.

                                          -6-
       Daniels also argues that his 204-month sentence is substantively unreasonable.
In reviewing the substantive reasonableness of a sentence, “whether inside or outside
the Guidelines range, we apply a deferential abuse-of-discretion standard.” United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (citation omitted) (internal
quotation marks omitted). “An abuse of discretion occurs when: (1) a court fails to
consider a relevant factor that should have received significant weight; (2) a court
gives significant weight to an improper or irrelevant factor; or (3) a court considers
only the appropriate factors but in weighing them commits a clear error of judgment.”
United States v. Williams, 624 F.3d 889, 896-97 (8th Cir. 2010). The factors at issue
are set forth in 18 U.S.C § 3553(a). “The district court has wide latitude to weigh the
§ 3553(a) factors in each case and assign some factors greater weight than others in
determining an appropriate sentence.” United States v. Bridges, 569 F.3d 374, 379
(8th Cir. 2009).

       Here, the district court applied the § 3553(a) factors and set forth a reasoned
basis for imposing a 204-month sentence. The court acknowledged that Daniels had
a difficult upbringing, but also emphasized Daniels’ violent criminal history and the
seriousness of his crime. See 18 U.S.C § 3553(a)(1) (noting that the court must
consider “the nature and circumstances of the offense and the history and
characteristics of the defendant”). The district court also considered the need to
protect the public, see § 3553(a)(2)(C); to avoid unwarranted sentencing disparities,
see § 3553(a)(6); and to promote respect for the law in the eyes of the community, see
§ 3553(a)(2)(A), before imposing a sentence of 204 months—58 months below the
bottom of the Guidelines range of 262 to 327 months. Considering the sentencing
record as a whole, we conclude that the district court did not abuse its discretion in
imposing Daniels’ sentence.




                                          -7-
III.   Conclusion

       For the foregoing reasons, we affirm.
                       ______________________________




                                   -8-